Citation Nr: 0836289	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, R.M.T., A.M., and J.S.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The appellant had recognized guerilla service from May 1944 
to April 1945, with additional service in the regular 
Philippine Commonwealth Army.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that declined to reopen the appellant's 
previously denied claim for entitlement to basic eligibility 
for nonservice-connected disability pension benefits.

In July 2008, the appellant testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2007).


FINDINGS OF FACT

1.  In a July 1998 decision, the RO denied the appellant's 
claim of entitlement to basic eligibility for nonservice-
connected disability pension benefits. The appellant did not 
file a notice of disagreement with that decision within one 
year of having received notice thereof.

2.  Additional evidence received subsequent to the July 1998 
decision, when viewed in the context of all the evidence, is 
either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to basic eligibility upon the appellant 
for nonservice-connected disability pension benefits.




CONCLUSION OF LAW

1. The July 1998 determination wherein the RO denied the 
appellant's claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, is final.  
38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2007).

2.  The evidence received subsequent to the RO's July 1998 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, have not 
been met.  38 U.S.C.A. §§ 107, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify 
provisions of the VCAA and implementing regulations apply to 
claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The threshold issue in this case is whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  The Board acknowledges that 
complete notice addressing that question has not been 
provided.  Nevertheless, the Board finds that the information 
the appellant was provided in the December 2006 rating 
decision, the May 2007 statement of the case, and the July 
2008 Travel Board hearing at the RO, whether in the context 
of new and material evidence or the underlying elements to 
establish entitlement to the benefit sought, constitutes 
sufficient notice that a reasonable person would have 
understood what was necessary to reopen his claim.  As such, 
the appellant had a meaningful opportunity to participate in 
the adjudication of his claim such that the essential 
fairness of the adjudication was not affected by any notice 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As for the duty to assist, VA has obtained service medical 
records and offered to assist the appellant in obtaining 
evidence in support of his claim.  A VA medical opinion has 
not been provided.  As discussed below, however, the 
appellant did not submit new and material evidence to reopen 
his previously denied claim for non-service connected 
disability pension benefits.  Under these circumstances, VA's 
duty to assist does not require that the appellant be 
afforded a medical opinion.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
appellant with a medical examination absent a showing of a 
causal connection between the disability and service).  
Additionally, the Board acknowledges that the record shows 
that the appellant was awarded Social Security disability 
compensation in April 1992, but that his Social Security 
records have not been associated with the claims folder.  
Nevertheless, the Board finds that a remand to obtain such 
records is not necessary because the appellant has not 
indicated that the Social Security records contain 
information relevant to the claim.  Furthermore, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional available evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence

The appellant contends, in essence, that he is eligible for 
VA nonservice-connected disability pension benefits since he 
had active military service during World War II. 
Specifically, he argues that his service as member of the 
recognized guerillas should make him eligible for pension 
benefits.
The RO found that new and material evidence sufficient to 
reopen the claim for entitlement to basic eligibility for 
nonservice-connected disability pension benefits had not been 
submitted.  The Board must therefore consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a decision dated in July 1998, the RO denied the 
appellant's claim for entitlement to basic eligibility for 
nonservice-connected disability pension benefits.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 
7105 (West 2007); 38 C.F.R. § 3.160(d), 20.302, 20.1103 
(2007).  Thus, the decision became final because the 
appellant did not file a timely appeal.

The claim at issue may be reopened if new and material 
evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant's 
application to reopen his claim was received in November 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Before proceeding further with the analysis, the Board 
observes that a review of the underlying final July 1998 RO 
decision and the law pertaining to basic eligibility for 
nonservice-connected pension benefits would be helpful to a 
full understanding of this case.

Governing law, in accordance with 38 U.S.C.A. § 1521(a), 
requires that the Secretary shall pay to each veteran of a 
period of war who meets the necessary service requirements 
and who is permanently and totally disabled from non-service- 
connected disability not the result of the veteran's willful 
misconduct, pension at the prescribed rate.

A veteran meets the service requirements of this section if 
such veteran has served in the active military, naval, or air 
service: (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002).

In July 1998, the RO considered the Certificate of Honorable 
Discharge issued by the Philippine Commonwealth Army in 1946; 
the Certificate from the Armed Forces of the Philippines, 
dated in February 1991; and the December 1990 and January 
1991 certifications issued by the Philippines Department of 
Affairs and the Department of National Defense, General 
Headquarters, Armed Forces of the Philippines, respectively, 
indicating that the appellant's name was carried in the 
Approved Revised Reconstructed Guerilla Roster of 1948.  
Those documents collectively indicate that the appellant had 
service in the Philippine Commonwealth Army from September 
1943 to April 1945, including recognized guerilla service 
from January 1945 to April 1945.

In accordance with 38 U.S.C.A. § 107(a), service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South West 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under (1) Contracts of National 
Service Life Insurance entered into February 18, 1946; (2) 
the Missing Persons Act; and (3) Chapters 11, 13 (exception § 
1312(a)), and 23 of this title. Chapter 11 exclusively 
concerns compensation for service-connected disability or 
death, and Chapter 13 exclusively concerns dependency and 
indemnity compensation for service-connected death.

As the appellant only submitted evidence indicating that he 
had regular Philippine Commonwealth Army service and 
recognized guerrilla service prior to July 1, 1946, and as 
Chapter 15, regarding pension for nonservice-connected 
disability, was not specifically listed in the exception 
portion of 38 U.S.C.A. § 107(a), there was no evidence of 
record that met the requirements for eligibility for 
nonservice-connected pension benefits.

The RO thus found in July 1998 that the basic eligibility 
requirements for nonservice-connected pension benefits had 
not been satisfied regarding the period of regular Philippine 
Commonwealth Army service and recognized guerrilla service.  
The appellant did not have qualifying military service for 
the purpose of conferring basic eligibility for nonservice-
connected disability pension benefits.  The claim for 
entitlement to nonservice-connected pension benefits was 
denied on the basis of having no legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Consequently, if the 
appellant is to reopen his claim, there must be received a 
statement from the United States service department to the 
effect that the appellant had qualifying military service for 
the purpose of conferring basic eligibility for nonservice-
connected disability pension benefits.  Given the restrictive 
nature of determining eligibility, any other evidence, 
regardless of the source, would not be new and material since 
it would not relate to an unestablished fact necessary to 
substantiate the claim, nor would it raise a reasonable 
possibility of substantiating the claim of entitlement to 
basic eligibility for nonservice- connected disability 
pension benefits.

In support of his application to reopen his claim for service 
connection, the appellant resubmitted the 1946 Certificate of 
Honorable Discharge issued by the Philippine Commonwealth 
Army, the February 1991 Certificate from the Armed Forces of 
the Philippines, and the December 1990 and January 1991 
certifications issued by the Philippines Department of 
Affairs and the Department of National Defense, General 
Headquarters, Armed Forces of the Philippines.  He also 
submitted a processing affidavit and physical examination 
dated in September 1947 and an enlistment record accompanying 
the 1946 discharge certificate, which collectively indicated 
service in the Philippine Commonwealth Army.  Other newly 
submitted evidence includes a letter from the Social Security 
Administration (SSA), dated in April 1992, indicating that 
the appellant had been awarded SSA disability benefits, March 
2005 and November 2006 statements professing service as a 
recognized guerilla during World War II, and a January 2006 
AGUZ Form 632 issued by the service department, the United 
States Army, indicating that the appellant served in the 
Philippine Commonwealth Army from September 1943 to April 
1943 and had recognized guerilla service from May 1944 to 
April 1945.  Additional newly submitted evidence includes an 
affidavit for Philippine Army personnel, received in April 
2006, and the appellant's testimony during the July 2008 
travel board hearing in which he indicated that his unit had 
been attached to the 6th Army of the United States Armed 
Forces and had engaged in assault and mopping operations 
alongside American soldiers in the Philippines.  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's July 1998 determination is either cumulative or 
redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.

First, the 1946 Certificate of Honorable Discharge, issued by 
the Philippine Commonwealth Army, the February 1991 
Certificate from the Armed Forces of the Philippines, and the 
December 1990 and January 1991 certifications issued by the 
Philippines Department of Affairs and the Department of 
National Defense, General Headquarters, Armed Forces of the 
Philippines, do not constitute new evidence because those 
records were previously considered by the RO at the time of 
the July 1998 decision denying the appellant's claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  The appellant did not appeal 
that denial of his claim, and that decision therefore became 
final.

In contrast, the September 1947 processing affidavit and 
physical examination, the 1946 Philippine Commonwealth Army 
enlistment record, the April 1992 SSA Award letter, the 
January 2006 AGUZ Form 632 issued by the service department, 
the United States Army, and the appellant's own March 2005 
and November 2006 written statements, April 2006 affidavit, 
and July 2008 travel board hearing testimony are new in the 
sense that they were not previously considered by RO decision 
makers.  However, they are not material as they merely 
recapitulate or reinforce the facts that were before the RO 
in July 1998, and as such do not meet the requirements for 
the reopening of the claim.  Specifically, while those 
documents include a AGUZ Form 632 issued by the service 
department, the United States Army, it only verifies that the 
appellant had recognized guerilla service from May 1944 to 
April 1945 and does not establish that he had qualifying 
military service for the purpose of conferring basic 
eligibility for nonservice-connected disability pension 
benefits.  No other evidence has been received from the 
service department, nor has any evidence been received that 
would require verification from the service department.  

In summary, the additional evidence submitted by the 
appellant since the July 1998 denial, does not, from a legal 
standpoint, verify that he had qualifying military service 
for the purpose of conferring basic eligibility for 
nonservice-connected pension benefits.  Therefore, the Board 
must find that the additional evidence is not material, since 
it does not relate to an unestablished fact necessary to 
substantiate the claim, nor raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
for nonservice-connected disability pension benefits.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The Board concludes, for reasons summarized 
above, that the law, rather than the evidence, is dispositive 
in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having not been received to reopen 
a claim of basic eligibility for non-service connected 
disability pension benefits, the prior denial remains final 
and the appeal is denied.



____________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


